CAVANAUGH, Judge.
James DeGreen appeals from judgement of sentence entered against him by the Court of Common Pleas of Columbia County after he was found guilty of repeated violations of the Hemlock Township Zoning Ordinance.
We first note that this matter properly comes within the jurisdiction of the Commonwealth Court and not this court. 42 Pa. C.S.A. § 762(a)(4)(i), which concerns the jurisdiction of the Commonwealth Court on appeals from final orders of the courts of common pleas, provides that the Commonwealth Court shall have exclusive jurisdiction1 over local government criminal matters arising under any zoning code.
We note, however, that since appellee has failed to object to this court’s lack of jurisdiction, “our jurisdiction has been perfected and we have discretion either to decide the case on the merits or transfer it to Commonwealth Court.” Commonwealth v. Sensi, 287 Pa.Super. 452, 454, 430 A.2d 691, 692 (1981). See also; Township of Eldred v. County of Monroe, 330 Pa.Super. 74, 478 A.2d 1357 (1984).
In this matter we choose to defer to the Commonwealth Court’s greater expertise in the area of the law raised by this appeal. See: Osser v. City of Philadelphia, 295 Pa.Super 447, 441 A.2d 1317 (1982). Accordingly, this appeal is transferred to the Commonwealth Court.
Appeal transferred.

. With the exception, not applicable here, of those cases within the exclusive jurisdiction of the Supreme Court.